Title: To James Madison from Thomas Swann, 28 June 1805
From: Swann, Thomas
To: Madison, James


Dear Sir,
Alexandria June 28th. 1805.
Since I last wrote you the Bank has curtaild Mr. Monroes debt $200. So that at this time there is due for interest and curtailments about $800. For that Sum I was yesterday calld on by the Notary, and as I had it not in my power to pay it, he made his protest which will be returnd to the Bank. If it would be in your power to furnish the money or any part of it, I should feel myself obliged by your sending it in the course of the week. If it should not be in your power to furnish it, Be pleasd to let me be informd of it, and I will try to fall on some plan to settle it myself. With much respect I am your Obt. Sert.
Tho. Swann
